TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 17, 2014



                                      NO. 03-13-00508-CV


                                    Tasha Preston, Appellant

                                                 v.

                                  Camden Ridgecrest, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on July 15, 2013. Having reviewed

the record, the Court holds that Tasha Preston has not prosecuted her appeal and did not comply

with the notice from the clerk of this Court. The appeal is thus subject to dismissal. Therefore,

the Court dismisses the appeal for want of prosecution. The appellant shall pay all costs relating

to this appeal, both in this Court and the court below.